DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/19/2021 has been entered. Claims 1-2 and 4-21 remain pending in the application and claim is canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clopp (US Pub No. 20170119473)


 (a) an instrument including a position sensor wherein the instrument comprises a registration probe, wherein the registration probe is configured to register locations of external anatomical features of a patient (figure 19, element 410, paragraphs 0095 and 0111-0112; instrument with position sensor used to register points on the external features of the face);
 (b) a tracking field generator operable to provide a tracked area, wherein the tracked area is a three dimensional space (figure 4, element 122, paragraph 0056; Field generators (122) are operable to generate an electromagnetic field around the head of the patient);
 (c) a processor configured to determine a position of the instrument within the tracked area based upon a set of tracking data, wherein the set of tracking data is based on signals from the position sensor received by the processor as a result of an interaction of the instrument with the tracked area (paragraph 0062; “In the present example, navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal 
 (d) a display operable by the processor to provide an IGS navigation interface to a user (element 114, parargraphs 0059 and 0060) ; and 
(e) a memory configured to store a set of control patterns (paragraphs 0060-0063; “navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire”; “CT scan images”)
each of the set of control patterns comprises a spatial input; wherein the processor is further configured to (0060-0063; the processor save the data of the location of the guide wire as well as the spatial input with the CT scan): 
(i) determine a motion of the instrument within the tracked area based on a plurality of positions determined for the instrument (paragraph 0062),
 (ii) determine if any control pattern of the set of control patterns is associated with the motion based upon a comparison of the spatial input for that control pattern with the motion, and (paragraphs 0060-0063; “the three-dimensional model of the anatomy within and adjacent to the patient's nasal cavity is generated, the model may be stored on console (116). Console (116) may thus render images of at least a portion of the model via display screen (114) and further render real-time video images of the position of navigational guidewire (130) in relation to the model via display screen (114).”)
 (iii) where a control pattern of the set of controls patterns is associated with the motion, determine an interface action associated with the control pattern and execute the interface action on the IGS navigation interface (paragraphs 0060-0063; “the three-dimensional model of the anatomy within and adjacent to the patient's nasal cavity is generated, the model may be stored on console (116). Console (116) may thus render images of at least a portion of the model via display screen (114) and further render real-time video images of the position of navigational guidewire (130) in relation to the model via display screen (114).”).

Regarding claim 2, Clopp teaches The IGS navigation system of claim 1, wherein the tracking field generator comprises a set of magnetic field generators operable to produce a magnetic field at the tracked area, and wherein the position sensor is configured to generate position-indicative signals in response to presence of the position sensor in the magnetic field (paragraphs 0055 and 0062; the field generator comprise multiple field generators that generate magnetic field and movement of the coil within that magnetic field may generate electrical current).

Regarding claim 15, Clopp teaches A method comprising:(a) operating an image guided surgery (IGS) navigation system to provide a tracked area, wherein the tracked area is a three-dimensional space in which a surgical procedure is to be performed on a patient (paragraph 0062), 
(b) at a processor of the IGS navigation system, determining a set of positions of an instrument within the tracked area based on a set of tracking data received by a processor as a result of an interaction of the instrument with the tracked area (paragraph 0062; “In the present example, navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire (130)”) 
(c) providing an IGS navigation interface to a user via a display of the IGS navigation system (paragraph 0059), 
(d) storing a set of control patterns on a memory of the IGS navigation system (paragraphs 0060-0063; “navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire”; “CT scan images”)
determining a motion of the instrument within the tracked area based on a plurality of positions determined for the instrument based on signals from a position sensor in the instrument while the instrument is positioned external to the patient (paragraph 0062),
wherein each of the set of control patterns comprises a spatial input (0060-0063; the processor save the data of the location of the guide wire as well as the spatial input with the CT scan),
(f) determining if any control pattern of the set of control patterns is associated with the motion based upon a comparison of the spatial input for that control pattern with the motion, and (paragraphs 0060-0063; “the three-dimensional model of the anatomy within and adjacent to the patient's nasal cavity is generated, the model may be stored on console (116). Console (116) may thus render images of at least a portion of the model via display screen (114) and further render real-time video images of the position of navigational guidewire (130) in relation to the model via display screen (114).”)
(g) where a control pattern of the set of controls patterns is associated with the motion, determining an interface action associated with the control pattern and executing the interface action on the IGS navigation interface (paragraphs 0060-0063; “the three-dimensional model of the anatomy within and adjacent to the patient's nasal cavity is generated, the model may be stored on console (116). Console (116) may thus render images of at least a portion of the model via display screen (114) and further render real-time video images of the position of navigational guidewire (130) in relation to the model via display screen (114).”).

Regarding claim 20, Clopp teaches a system comprising:
 (a) an instrument including a position sensor (figure 19, element 410, paragraphs 0095 and 0111-0112; instrument with position sensor used to register points on the external features of the face);
 (b) a tracking field generator operable to provide a tracked area, wherein the tracked area is a three-dimensional space (paragraph 0056; Field generators (122) are operable to generate an electromagnetic field around the head of the patient);
 (c) a processor configured to determine a position of the instrument within the tracked area based upon a set of tracking data, wherein the set of tracking data is based on signals from the position sensor received by the processor as a result of an interaction of the instrument with the tracked area (paragraph 0062; “In the present example, navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire (130)”);
 (d) a display operable by the processor to provide an IGS navigation interface to a user (figure 3, element 114; paragraph 0059 and paragraph 0060); and 
(i) determine a motion of the instrument within the tracked area based on a plurality of positions determined for the instrument (paragraph 0062);
The instrument is external to the patient (paragraph 0095; instrument with position sensor used to register points on the external features of the face); 
(ii) 	receive an interface action from a user, and create a control pattern based on the training motion and the interface action (paragraph 0094; “the operator may manipulate an instrument such as navigational guidewire (130, 200, 250) to bring the calibration coil (i.e., navigation coil (216, 266)) into proximity of registration point (312) or registration points (352). In particular, the operator may touch the distal tip of navigational guidewire (130, 200, 250) against the patient's face at the location of registration point (312) or registration points (352). At each registration point (312, 352), the operator may interact with operating controls (112) to indicate the presence of the distal tip of navigational guidewire (130, 200, 250) at each registration point (312, 352). In response to this input, processor (110) may log the data provided by the calibration coil (i.e., navigation coil (216, 266)) in response to the field generated by field generators (122) to determine the location of the calibration coil within 3-dimensional space”)
during a surgical procedure performed on a patient, determine a motion of the instrument within the tracked area based on a second plurality of positions determined for the instrument while the instrument is positioned external to the patient (paragraph 0095; the system calculate the real time position of the guidwire which is used to register points on the external features of the face) 
(iv) compare the motion to the control pattern and determine if the motion is associated with the training motion, and (v) where the control pattern is associated with the motion, execute the interface action on the IGS navigation interface (paragraph 0095, the system correlate the previous inputted data with the real time position data).

Regarding claim 21, Clopp teaches The system of claim 20, wherein the instrument includes a registration probe (paragraph 0095; instrument with position sensor used to register points on the external features of the face).

Claims 4-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clopp (US Pub No. 20170119473) in the view of Sandhu (US Pub No. US 20120158011).

Regarding claim 4, Clopp teaches The IGS navigation system of claim 1, however fails to explicitly teach wherein the control pattern comprises a speed threshold, the spatial layout for the control pattern describes motion in two dimensions at a speed less than the speed threshold, and the interface action associated with the control pattern describes movement of a cursor on the IGS navigation interface, wherein the processor is further configured to: (i) determine a direction of the motion in two dimensions, (ii) determine a distance of the motion, and (iii) move the cursor on the IGS navigation interface based on the direction and the distance.
Sandhu, in the same field of endeavor, teaches wherein the control pattern comprises a speed threshold (paragraph 0010), the spatial layout for the control pattern describes motion in two dimensions at a speed less than the speed threshold (paragraph 0066, the green proximity zone is the area where the catheter is traveling at a normal speed (less or equal to the speed threshold), and the interface action associated with the control pattern describes movement of a cursor on the IGS navigation interface, wherein the processor is further configured to (paragraph 0032):
determine a direction of the motion in two dimensions (paragraph 0081, direction movement of the catheter), 
(ii) determine a distance of the motion (paragraphs 0085-0086, distance to boundary), and 
(iii) move the cursor on the IGS navigation interface based on the direction and the distance (paragraphs 0032 and 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide a control pattern with speed threshold. Doing so will help to determine whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 5, Clopp teaches The IGS navigation system of claim 4, however fails to explicitly teach wherein a second control pattern of the set of control patterns comprises a second speed threshold, wherein the spatial layout for that control pattern describes motion in one dimension at a speed greater than the second speed threshold, wherein the second speed threshold is greater than or equal to the speed threshold, and wherein a second interface action is associated with the second control pattern.
Sandhu, in the same field of endeavor, teaches wherein a second control pattern of the set of control patterns comprises a second speed threshold (paragraph 0079), wherein the spatial layout for that control pattern describes motion in one dimension at a speed greater than the second speed threshold, wherein the second speed threshold is greater than or equal to the speed threshold, and wherein a second interface action is associated with the second control pattern (paragraph 0066, when the speed of the catheter is in the second proximity zone it means that the speed has crossed the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide a control pattern with a second speed threshold. Doing so will help to determine more accurately whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 6, Clopp teaches The IGS navigation system of claim 5, however fails to explicitly teach wherein the processor is further configured to: (i) where the second interface action describes an image capture mode of the IGS navigation interface, capture one or more images of a virtual endoscopic view currently displayed on the IGS navigation interface, and (ii) where the second interface action describes a view change of the IGS navigation interface, change the virtual endoscopic view from a first view to a second view.
Sandhu, in the same field of endeavor, teaches wherein the processor is further configured to: (i) where the second interface action describes an image capture mode of the IGS navigation interface, capture one or more images of a virtual endoscopic view currently displayed on the IGS navigation interface (paragraph 0081), and (ii) where the second interface action describes a view change of the IGS navigation interface, change the virtual endoscopic view from a first view to a second view (paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 7, Clopp teaches The IGS navigation system of claim 1, however fails to explicitly teach wherein the spatial layout for the control pattern describes a rotational motion, and the interface action associated with the control pattern is magnification of the IGS navigation interface, wherein the processor is further configured to: (i) determine a magnification level based on the rotational motion, and (ii) magnify the display of the IGS navigation interface based on the magnification level.
Sandhu, in the same field of endeavor, teaches wherein the spatial layout for the control pattern describes a rotational motion (paragraph 0066), and the interface action associated with the control pattern is magnification of the IGS navigation interface, wherein the processor is further configured to: (i) determine a magnification level based on the rotational motion (paragraph 0081, zoom in), and (ii) magnify the display of the IGS navigation interface based on the magnification level (paragraph 0081, zoom in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 8, Clopp teaches The IGS navigation system of claim 7, however fails to explicitly teach wherein the processor is further configured to: (i) determine a direction of the rotational motion, (ii) increase the magnification of the IGS navigation interface when the direction is a first direction, and (iii) decrease the magnification of the IGS navigation interface when the direction is a second direction oppose of the first direction.
Sandhu, in the same field of endeavor, teaches wherein the processor is further configured to: (i) determine a direction of the rotational motion (paragraph 0032), (ii) increase the magnification of the IGS navigation interface when the direction is a first direction (paragraph 0081, zoom in), and (iii) decrease the magnification of the IGS navigation interface when the direction is a second direction oppose of the first direction (paragraph 0081, zoom out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 9, Clopp teaches The IGS navigation system of
claim 1, however fails to explicitly teach wherein each of the set of control patterns is
associated with an input context, and wherein the processor is further configured to: (i) determine a current input context associated with the motion, and (ii) when determining if any
control pattern of the set of control patterns is associated with the motion, only compare
control patterns within the set of control patterns whose input context matches the current
input context.
Sandhu, in the same field of endeavor, teaches wherein each of the set of control
patterns is associated with an input context, and wherein the processor is further configured to
(paragraph 0066, user defined set of zones): (i) determine a current input context associated
with the motion (paragraph 0033), and (ii) when determining if any control pattern of the set of
control patterns is associated with the motion, only compare control patterns within the set of
control patterns whose input context matches the current input context (paragraphs 0100-
0101, the control logic determines if the criteria specified for each zone has been met by
comparing the user determined values to the acquired).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified Clopp to incorporate the
teachings of Sandhu to provide a control pattern. Doing so will help to determine more
accurately whether the tool is moving at a normal speed that can keep the instrument within
the safe boundaries. Therefore, it will prevent the tool from crossing the selected control
boundaries.


Regarding claim 11, Clopp teaches The IGS navigation system of claim 9, however fails to explicitly teach the instrument further comprising a mode control operable to place the instrument in a motion control mode, wherein the processor is further configured to determine the current input context based upon whether the instrument is in the motion control mode.
Sandhu, in the same field of endeavor, teaches the instrument further comprising a mode control operable to place the instrument in a motion control mode (paragraph 0071, operation modes), wherein the processor is further configured to determine the current input context based upon whether the instrument is in the motion control mode (paragraph 0071, operation modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide a control pattern mode. Doing so will help to determine more accurately whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 12, Clopp teaches The IGS navigation system of claim 1, however fails to explicitly teach wherein the processor is further configured to: (i) determine the interface action associated with the control pattern based upon a current feature mode, selected from a set of feature modes, that is configured for the instrument, (ii) when the motion is associated with a first control pattern, change the current feature mode to a different feature mode of the set of feature modes, and (iii) when the motion is associated with a second control pattern, activate a feature of the IGS navigation interface based upon the current feature mode.
Sandhu, in the same field of endeavor, teaches : (i) determine the interface action associated with the control pattern based upon a current feature mode, selected from a set of feature modes, that is configured for the instrument (paragraph 0071, operation modes), (ii) when the motion is associated with a first control pattern, change the current feature mode to a different feature mode of the set of feature modes (paragraphs 0085-0086), and (iii) when the motion is associated with a second control pattern, activate a feature of the IGS navigation interface based upon the current feature mode (paragraphs 0085-0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 13, Clopp teaches The IGS navigation system of claim 1, however fails to explicitly teach wherein the set of feature modes comprises: (i) an image capture feature mode usable to capture images displayed on the IGS navigation interface, (ii) a view navigation mode usable to navigate between pre-set virtual endoscopic views displayed on the IGS navigation interface, and (iii) a zoom mode usable to change a magnification level of the IGS navigation interface.
Sandhu, in the same field of endeavor, teaches wherein the set of feature modes comprises: (i) an image capture feature mode usable to capture images displayed on the IGS navigation interface (paragraph 0081), (ii) a view navigation mode usable to navigate between pre-set virtual endoscopic views displayed on the IGS navigation interface (paragraph 0029), and (iii) a zoom mode usable to change a magnification level of the IGS navigation interface (paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 14, Clopp teaches The IGS navigation system of claim I, however fails to explicitly teach wherein the processor is further configuredACC6004USNP1 - 38 - to: (i) determine the motion of the instrument based upon a change in position in a first dimension and a second dimension, and (ii) when determining the motion of the instrument, disregard a change in position in a third dimension unless the change in position in the third dimension exceeds a configured distance threshold.
Sandhu, in the same field of endeavor, teaches determine the motion of the instrument based upon a change in position in a first dimension and a second dimension (paragraph 0075), and (ii) when determining the motion of the instrument, disregard a change in position in a third dimension unless the change in position in the third dimension exceeds a configured distance threshold (paragraph 0054 and 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide position change monitoring. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 16, Clopp teaches The method of claim 15, however fails to explicitly teach wherein the control pattern comprises a speed threshold, the spatial layout for the control pattern describes motion in two dimensions at a speed less than the speed threshold, and the interface action associated with the control pattern describes movement of a cursor on the IGS navigation interface, wherein the processor is further configured to: (i) determine a direction of the motion in two dimensions, (ii) determine a distance of the motion, and (iii) move the cursor on the IGS navigation interface based on the direction and the distance.
Sandhu, in the same field of endeavor, teaches wherein the control pattern comprises a speed threshold (paragraph 0010), the spatial layout for the control pattern describes motion in two dimensions at a speed less than the speed threshold (paragraph 0066, the green proximity zone is the area where the catheter is traveling at a normal speed (less or equal to the speed threshold), and the interface action associated with the control pattern describes movement of a cursor on the IGS navigation interface, wherein the processor is further configured to (paragraph 0032):
determine a direction of the motion in two dimensions (paragraph 0081, direction movement of the catheter), 
(ii) determine a distance of the motion (paragraphs 0085-0086, distance to boundary), and 
(iii) move the cursor on the IGS navigation interface based on the direction and the distance (paragraphs 0032 and 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide a control pattern with speed threshold. Doing so will help to determine whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 17, Clopp teaches The method of claim 16, however fails to explicitly teach wherein a second control pattern of the set of control patterns comprises a second speed threshold, wherein the spatial layout for that control pattern describes motion in one dimension at a speed greater than the second speed threshold, wherein the second speed threshold is greater than or equal to the speed threshold, and wherein a second interface action is associated with the second control pattern.
Sandhu, in the same field of endeavor, teaches wherein a second control pattern of the set of control patterns comprises a second speed threshold (paragraph 0079), wherein the spatial layout for that control pattern describes motion in one dimension at a speed greater than the second speed threshold, wherein the second speed threshold is greater than or equal to the speed threshold, and wherein a second interface action is associated with the second control pattern (paragraph 0066, when the speed of the catheter is in the second proximity zone it means that the speed has crossed the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide a control pattern with a second speed threshold. Doing so will help to determine more accurately whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 18, Clopp teaches The method of claim 15, however fails to explicitly teach wherein the spatial layout for the control pattern describes a rotational motion, and the interface action associated with the control pattern is magnification of the IGS navigation interface, wherein the processor is further configured to: (i) determine a magnification level based on the rotational motion, and (ii) magnify the display of the IGS navigation interface based on the magnification level.
Sandhu, in the same field of endeavor, teaches wherein the spatial layout for the control pattern describes a rotational motion (paragraph 0066), and the interface action associated with the control pattern is magnification of the IGS navigation interface, wherein the processor is further configured to: (i) determine a magnification level based on the rotational motion (paragraph 0081, zoom in), and (ii) magnify the display of the IGS navigation interface based on the magnification level (paragraph 0081, zoom in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 19, Clopp teaches The method of claim 15, however fails to explicitly teach further configuredACC6004USNP1 - 38 - to: (i) determine the motion of the instrument based upon a change in position in a first dimension and a second dimension, and (ii) when determining the motion of the instrument, disregard a change in position in a third dimension unless the change in position in the third dimension exceeds a configured distance threshold.
Sandhu, in the same field of endeavor, teaches determine the motion of the instrument based upon a change in position in a first dimension and a second dimension (paragraph 0075), and (ii) when determining the motion of the instrument, disregard a change in position in a third dimension unless the change in position in the third dimension exceeds a configured distance threshold (paragraph 0054 and 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Sandhu to provide position change monitoring. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clopp (US Pub No. 20170119473) in the view of Otto (US Pub No. 20170340389) and in the view of Sandhu (US Pub No. US 20120158011).
Regarding claim 10, Clopp in the view of Sandhu teaches The IGS navigation system of claim 9, wherein the processor is further configured to determine the current input context based upon (paragraphs 0160-0161, Otto): (i) a type of the instrument, and (ii) a current stage of a surgical procedure being performed with the ACC6004USNP 1 - 37 - IGS navigation system (paragraph 0180, Otto).
Otto, in the same field of endeavor, teaches wherein the processor is further configured to determine the current input context based upon (paragraphs 0160-0161, Otto): (i) a type of the instrument, and (ii) a current stage of a surgical procedure being performed with the ACC6004USNP 1 - 37 - IGS navigation system (paragraph 0180, Otto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Sandhu to incorporate the teachings of Otto to provide information regarding the type of the instrument and the stage of the surgical procedure. Doing so will help the system to decide the control patterns associated with the inputted information (paragraph 00180).

Response to Arguments
Applicant’s arguments with respect to claims rejection have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793